39 F.3d 1187
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce Foster GLASPELL, Petitioner-Appellant,v.Larry TAYLOR;  U.S. Parole Commission, Respondents-Appellees.
No. 94-55080.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 27, 1994.Decided Oct. 27, 1994.

1
Before:  WALLACE, Chief Judge, REINHARDT, Circuit Judge, and TANNER,* District Judge.

ORDER

2
For the reasons stated by Magistrate Judge Turchin, we affirm.



*
 Honorable Jack E. Tanner, United States District Judge, Western District of Washington, sitting by designation